Title: To Benjamin Franklin from Fournier, 8 March 1781
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris Le 8 mars 1781
Lestime, et L’amitié dont vous voulés bien m’honnorer m’engage de vous prévenir d’une demande indiscrette qui ma été faite par L’Imprimeur des épreuves de votre Caractere (nomé mr Pierre) en me Parlant a moi il me dit vous deveriés demander a Monsieur Franklin son Portrait Pour moi, en vu des épreuves que j’ai imprimé. Ma femme, qui est sage et Prudente Lui dit ainsi que moi que pareille demande ne se faisait Point attendu que vous ne donniés Point votre Portrait a des Personnes inconnus et d’un autre coté L’avoir mérité auprès de vous: il me dit qu’il vouloit vous Ecrire. Je lui fis sentir que cétoit imprudent. Dans Le cas qu’il Le fasse je serai fort aise de vous avoir Prévenu vous priant de ne point me compromettre et ne Pas faire semblant que je vous ai avertis:

Je Crois que vous trouvérés mon avis Sage, et Prudent. Lorsque j’aurai L’honneur de vous voir Je serai curieux de savoir La Réponse que vous Lui aurez faite. Je vous dirai quel est L’homme.
Je suis après a travaillé a vos matrices aussitôt qu’eles seront faite Je vous Les apporterez. Vous me dirés de vive voix ce que vous Pensez de mon avis. En attendant Je vous Prie de me Croire avec Respects et L’estime que vous meritez, Monsieur, Votre très humble et très obéissant serviteur
FOURNIER LE JEUNE
Monsieur franklin a Passy
 
Addressed: A Monsieur / Monsieur B franklin / A Passy
Notation: fournier le Jeune 28. Mars 1781.
